Citation Nr: 0403459	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for macular 
degeneration.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel






INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), denying the veteran 
entitlement to service connection for residuals of malaria 
and macular degeneration. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The issues before the Board are entitlement to service 
connection for malaria and macular degeneration to include 
macular degeneration as a residual of malaria.

At the outset, the Board notes that the veteran's service 
medical records are not on file and were apparently destroyed 
during a fire at the National Personnel Records Center.  The 
absence of service medical records is not necessary fatal to 
a service connection claim since under VA regulations service 
connection may be granted where the evidence as a whole 
establishes that a disability first demonstrated in service 
was incurred in service.  38 C.F.R. § 3.303(d) (2002). 

The veteran has indicated that he was treated for malaria at 
a field hospital on the Gilbert Islands in June 1943.  His 
administrative records show that the served in the Asiatic 
Pacific Theater during World War II.  The Board finds that 
his statements regarding treatment for malaria during active 
duty are credible. As such, the Board finds that a VA 
examination is in order.  

In view of the above, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorders in issue.  
After securing any necessary release 
required, the RO should obtain all 
identified records.  The RO should then 
ensure that all relevant records of 
contemporary VA treatment or clinical 
evaluation are associated with the 
veteran's claims file.  

3.  The RO should request the VA medical 
facility in Fayetteville, North Carolina 
to furnish copies of any medical records 
covering treatment from June 2002 to the 
present.

4.  The RO should then schedule the 
veteran for appropriate VA examination to 
determine whether the veteran currently 
has residuals of malaria to include 
macular degeneration.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examinations.  The purpose of 
the examination is to ascertain whether 
the veteran has any current residuals of 
in-service malaria.  All tests and any 
specialized examination deemed necessary 
should be performed.  The examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
macular degeneration is causally related 
to the veteran's malaria.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
record.  

5.  The RO should then readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

If any of the benefits sought on appeal remains denied, the 
veteran should be provided with a supplemental statement of 
the case.  The supplemental statement of the case should 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




